Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 1 of 33




                    Exhibit 2
                     Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 2 of 33




       US6661783                                      Vertiv’s Liebert Hipulse-S (“The accused product”)
3. A spreading code        The accused product, at least in internal testing and usage, practices selecting as the spreading code
selection method, which    (e.g., OVSF code as channelization code) for asymmetric communications, a hierarchic orthogonal type
selects as the spreading   spreading code (e.g., hierarchical OVSF codes) which is a spreading code of a hierarchy which contains
code for asymmetric        spreading codes of a longer length than spreading codes used for symmetric communication lines and is
communications, a          orthogonal to spreading codes used for other asymmetric communication lines.
hierarchic orthogonal
type spreading code        As shown below, different users in UMTS-FDD use different spreading codes which are mutually
which is a spreading       orthogonal and therefore spreading codes for asymmetric communication line between a user and a base
code of a hierarchy        station and that of another user and the base station respectively happen to be orthogonal. The accused
which contains spreading   product is equipped with 3G (also referred to as UMTS). 3G/UMTS has UMTS-FDD as one of its
codes of a longer length   variants.
than spreading codes
used for symmetric
communication lines and
is orthogonal to
spreading codes used for
other asymmetric
communication lines.
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 3 of 33




    https://www.vertiv.com/globalassets/products/critical-power/uninterruptible-power-supplies-ups/liebert-
    hipulse-s-25kva---200kva/lieberthipulse-s-25kva---200kva-brochure.pdf
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 4 of 33




    https://www.vertiv.com/globalassets/products/critical-power/uninterruptible-power-supplies-ups/liebert-
    hipulse-s-25kva---200kva/lieberthipulse-s-25kva---200kva-brochure.pdf




    https://www.3gpp.org/technologies/keywords-acronyms/103-umts
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 5 of 33




    https://www.3gpp.org/technologies/keywords-acronyms/103-umts
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 6 of 33




    https://www.electronics-notes.com/articles/connectivity/3g-umts/frequency-bands-channels-uarfcn.php
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 7 of 33




    https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 8 of 33




    https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 9 of 33




    https://www.umtsworld.com/technology/codes.htm
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 10 of 33




    https://www.etsi.org/deliver/etsi_ts/125200_125299/125213/06.00.00_60/ts_125213v060000p.pdf
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 11 of 33




    The spreading code for the downlink of asymmetric communications and said longer spreading code is
    orthogonal to spreading codes used for other asymmetric communication lines (e.g., Orthogonal Variable
    Spreading Factor (OVSF) codes). In the FDD (Frequency Division Duplex) mode the spreading factors
    (e.g., spreading code length) are from 256 to 2 for uplink and from 512 to 4 for downlink.




    https://www.umtsworld.com/technology/wcdma.htm
                  Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 12 of 33




                        https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf


4. A CDMA mobile        The accused product practices a CDMA mobile communication method (e.g., WCDMA) for asymmetric
communication method,   communication.
when performing
asymmetric              The accused product utilizes UMTS-FDD technology using WCDMA technology.
communications,
comprising:
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 13 of 33




    https://www.vertiv.com/globalassets/products/critical-power/uninterruptible-power-supplies-ups/liebert-
    hipulse-s-25kva---200kva/lieberthipulse-s-25kva---200kva-brochure.pdf
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 14 of 33




    https://www.vertiv.com/globalassets/products/critical-power/uninterruptible-power-supplies-ups/liebert-
    hipulse-s-25kva---200kva/lieberthipulse-s-25kva---200kva-brochure.pdf




    https://www.3gpp.org/technologies/keywords-acronyms/103-umts
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 15 of 33




    https://www.umtsworld.com/technology/wcdma.htm
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 16 of 33




    https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 17 of 33




    https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 18 of 33




    https://www.electronics-notes.com/articles/connectivity/3g-umts/network-architecture.php
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 19 of 33




    https://www.electronics-notes.com/articles/connectivity/3g-umts/network-architecture.php
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 20 of 33




    http://www.rfwireless-world.com/Tutorials/UMTS-Network-Architecture.html

    As shown below, in the case of UMTS-FDD based communication, spreading factors range from 256 to
    2 in the uplink direction and 512 to 4 in the downlink direction, thereby providing different symbols
    rates per second for uplink and downlink respectively.




    https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
                     Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 21 of 33




                            https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf

a base station apparatus    The accused product, at least in internal testing and usage, utilizes a base station (e.g., NodeB). The base
spreading known             station (e.g., NodeB) practices spreading known reference signals (e.g., RSCP signals) and transmission
reference signals and       power control bits (e.g, bits of TPC_cmd) by spreading codes with a length that is longer than spreading
transmission power          codes used for symmetric communications, and transmitting spreaded known reference signals (e.g.,
control bits by spreading   RSCP signals) and a spreaded transmission power control bits (e.g., bits of TPC_cmd) at a lower
codes with a length that    transmission rate than a transmission rate when symmetric communications are performed.
is longer than spreading
codes used for
symmetric
communications, and
transmitting spreaded
known reference signals
and a spreaded
transmission power
control bits at a lower
transmission rate than a
transmission rate when
symmetric
communications are
performed;                  http://www.rfwireless-world.com/Tutorials/UMTS-Network-Architecture.html

                            For symmetric communication, the data rate (and its corresponding associated spreading factor) of the
                            uplink and downlink are the same. They therefore have the same spreading factor whereas in case of
                            asymmetric communication there is a difference in the uplink and downlink data rates (and its
                            corresponding associated spreading factor) which will thereby process a higher spreading factor for
                            downlink communication.
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 22 of 33




    Higher the spreading code for downlink communication lower the data rate (e.g., code length or spreading
    factor of 4 gives data rate of 960 Kbits/sec whereas code length or spreading factor of 512 gives 7.5
    Kbits/sec) therefore asymmetric communications, transmits known reference signals (e.g., RS signal) and
    transmission power control bits (e.g., TPC bits) at a lower transmission rate than a transmission rate when
    symmetric communications are performed.




    https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf




    https://www.etsi.org/deliver/etsi_ts/125200_125299/125215/06.03.00_60/ts_125215v060300p.pdf
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 23 of 33




    https://www.etsi.org/deliver/etsi_ts/125100_125199/125133/06.04.00_60/ts_125133v060400p.pdf
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 24 of 33




    https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf




    https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 25 of 33




    . https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 26 of 33




    https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf

    The spreading code for the downlink of asymmetric communications and said longer spreading code is
    orthogonal to spreading codes used for other asymmetric communication lines (e.g., Orthogonal Variable
    Spreading Factor (OVSF) codes). In the FDD (Frequency Division Duplex) mode the spreading factors
    (e.g., spreading code length) are from 256 to 2 for uplink and from 512 to 4 for downlink.
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 27 of 33




    https://www.umtsworld.com/technology/wcdma.htm
                     Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 28 of 33




                           https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf

a mobile station           The accused product practices receiving said transmission power control bits (e.g., bits of TPC_cmd).
apparatus receiving said
transmission power
control bits; and




                           https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 29 of 33




    . https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
                    Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 30 of 33




                        https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf




                        https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf

said mobile station     The accused product practices determining transmission power based on said transmission power
apparatus determining   control bits (e.g., bits of TPC_cmd).
transmission power
                     Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 31 of 33




based on said
transmission power
control bits.




                         . https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 32 of 33




    https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf




    https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
Case 4:20-cv-04036 Document 1-2 Filed on 11/25/20 in TXSD Page 33 of 33




    https://www.etsi.org/deliver/etsi_ts/125200_125299/125213/06.00.00_60/ts_125213v060000p.pdf
